Citation Nr: 1823335	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to February 6, 2017, in excess of 10 percent from February 6, 2017, to September 27, 2017, and in excess of 20 percent from September 27, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from April 1991 to April 2011.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2011 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective May 1, 2011.  Subsequently, jurisdiction was transferred to the RO in St. Petersburg, Florida.  

In November 2015, the Board remanded the claim of entitlement to an initial compensable rating for bilateral hearing loss to the agency of original jurisdiction (AOJ) to schedule the Veteran for a hearing before the Board.  

On January 27, 2017, the Veteran and his wife appeared and offered testimony at a Board hearing at the RO.  A transcript of the hearing is of record.  

In September 2017, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, in December 2017, the RO increased the evaluation for the bilateral hearing loss from 0 percent to 10 percent, effective February 6, 2017, and from 10 percent to 20 percent, effective September 27, 2017.  The Veteran has not indicated that he is content with the ratings, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in December 2017.  


FINDINGS OF FACT

1.  In February 2011, audiometric testing revealed a puretone average threshold of 46 decibels with a speech recognition score of 96 percent in the right ear (level I); and a puretone average of 40 decibels with a speech recognition score of 96 percent in the left ear (level I).  

2.  In January 2013, audiometric testing revealed a puretone average threshold of 49 decibels with a speech recognition score of 92 percent in the right ear (level I); and a puretone average threshold of 41 decibels with a speech recognition score of 96 percent in the left ear (level I).  

3.  In February 2017, audiometric testing revealed a puretone average threshold of 70 decibels with a speech recognition score of 74 percent in the right ear (level VI), and a puretone average threshold of 60 decibels with a speech recognition score of 92 percent in the left ear (level II).  

3.  The most recent audiological examination in September 2017 revealed an average threshold of 69 decibels in the right ear, with speech recognition of 72 percent, corresponding to level VI hearing; and, for the left ear, an average threshold of 59 decibels with a speech recognition score of 80 percent, corresponding to level IV hearing.  


CONCLUSIONS OF LAW

1.  Prior to February 6, 2017, the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b) (1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).  

2.  From February 6, 2017, to September 27, 2017, the criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  

3.  From September 27, 2017, the criteria for an initial rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Factual background & Analysis-Higher Evaluations for bilateral hearing loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability ratings assigned by the RO.  At his personal hearing in January 2017, it was argued that the Veteran's hearing is much more severe than reflected by the assigned rating.  It was noted that the Veteran was a professor; however, because of his hearing loss and difficulty in hearing and not being able to communicate, he had to change jobs and become an online professor.  The Veteran related that he taught counseling, which involves a lot of discussion; however, he had great difficulty hearing the students, especially if there were background sounds.  The Veteran indicated that he avoids places with crowds like restaurants and meetings because it's difficult to hear.  The Veteran indicated that his hearing aids are getting better, but they don't help with the speech discrimination.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4. 10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.  

Historically, the Veteran's claim for service connection for bilateral hearing loss (VA Form 21-526) was received in December 2010.  In conjunction with his claim, the Veteran was afforded a VA audiological evaluation in February 2011.  At that time, the Veteran indicated that his condition has existed for about 8 years.  The Veteran indicated that he had a hard time hearing high frequency sounds; and he had a difficult time understanding in noisy environments.  The Veteran related that his hearing loss requires him to teach mainly online classes versus in person; he stated that his hearing hampered his ability to develop patient-client relationships.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
95
LEFT
10
15
20
45
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran had a moderate SNHL in the right ear, and a mild SNHL in the left ear.  

Submitted in support of the Veteran's claim was the report of an audiogram performed Emerald Coast Audiology in September 2011, which revealed findings of severe sensorineural hearing loss in both ears.  

The Veteran was afforded another VA audiological evaluation in January 2013.  At that time, the Veteran complained of decreased hearing in both ears.  He reported difficulty hearing in background noise.  The Veteran indicated that he changed work environment from teaching in the classroom to teaching online because it was easier to communicate online than in the classroom.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
30
60
90
LEFT

15
15
55
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  

Of record are VA progress notes dated from February 2015 to March 2015.  These records show that the Veteran was seen in February 2015 for audiology and hearing aid evaluation.  At that time, the Veteran reported a decrease in his hearing since previous testing.  He also noted significant difficulty hearing in crowds and noted an echo with his hearing aids.  Speech recognition ability was 88 percent in the right ear and 88 percent in the left ear.  It was noted that the test results were not adequate for adjudication for purposes.  The assessment was hearing within normal limits through 1000 Hertz level slopping from a mild to a profound sensorineural hearing loss in the right ear, and hearing was within normal limits through 2000 Hertz level sloping from a moderately-severe to a profound sensorineural hearing loss in the left ear.  The examiner noted that, compared to previous testing in January 2013, no significant shifts in hearing were noted.  

Submitted in support of the claim is the report of a private audiological examination, recorded on a VA Hearing Loss Disability Benefits Questionnaire (DBQ), dated in February 2017.  The Veteran indicated that he was currently employed as a college professor and has difficulty hearing in a classroom environment.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
55
90
105
LEFT

30
40
70
100

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 92 percent in the left ear.  The examiner noted that Veteran's hearing loss was at least as likely as not the result of an event in military service.  The pertinent diagnosis was bilateral sensorineural hearing loss.  The nature of his classes involves making presentations and having group discussions.  Given the severity of his hearing loss, the examiner opined that the Veteran would have difficulty hearing at a distance, understanding people with accents, hearing soft-spoken people, and hearing in competing noise.  The examiner further noted that a classroom - setting would be challenging for someone with this hearing loss when trying to answer questions from students who may be seated a distance away or during group discussions when there are multiple people talking.  

VA treatment notes dated from July 2017 to September 2017 show that the Veteran was seen for evaluation and maintenance of his hearing aids.  

On the authorized audiological evaluation in September 2017, the Veteran reported difficulty hearing in noisy environments, difficulty hearing in group situations and difficulty hearing from a distance.  Hearing aids have been recommended.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
50
85
105
LEFT

30
40
70
95

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.  The Veteran reported significant difficulty hearing when there are competing sounds.  

A.  Rating prior to February 6, 2017

The Board has reviewed the audiometric results from VA compensation examinations during the period prior to February 6, 2017.  After a review of the evidence, the Board finds that the criteria for an initial compensable rating for the Veteran's service-connected bilateral hearing loss are not met prior to February 6, 2017.  

Significantly, a VA audiological evaluation in February 2011 shows a right ear average puretone threshold of 46.25 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2017).  He had a left ear average puretone threshold of 40 decibels with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2017).  

The report of a private audiometric examination conducted in September 2011 shows a right ear puretone threshold of 47.5 decibels with speech recognition of 84 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2017).  He has a left ear average puretone threshold of 42.5 decibels with speech recognition of 80 percent.  These findings are consistent with Level III hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2017).  

Lastly, a VA audiological evaluation in January 2013 shows a right ear average puretone threshold of 48.75 decibels with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2017).  He had a left ear average puretone threshold of 41.25 decibels with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2017).  A review of all audiometric examinations of record supports a finding of a noncompensable evaluation.  

Additionally, because the Veteran's pure tone thresholds at each of the relevant frequencies on the evaluation have not all been 55 decibels or more, or less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, he does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b).  

Further, although the Veteran submitted a private audiogram dated in August 2013 which appears to suggest a 10 decibel worsening at 4000 Hertz bilaterally since the January 2013 VA examination, no pure tones thresholds or speech recognition scores were recorded; therefore, the Board finds that the August 2013 private audiogram is not relevant for rating purposes.  Further, a VA treatment note dated in December 2015 noted that the Veteran's hearing loss disability had not significantly changed since the January 2013 VA examination.  

In sum, a review of all audiometric examinations of record prior to February 6, 2017, reveals no basis for award of a compensable rating.  

B.  Rating from February 6, 2017, to September 27, 2017

The Veteran has claimed a higher evaluation for his bilateral hearing loss during the period from February 6, 2017, to September 27, 2017.  However, the evidence of record has failed to show an increase in the Veteran's hearing loss, such as would warrant a disability rating in excess of the 10 percent assigned during that period.  

In this regard, the Board notes that the February 2017 DBQ examination reflects level VI hearing loss in the right ear and Level II hearing loss in the left ear.  When applied to Table VII, these findings meet the schedular criteria for a rating of 10 percent under Diagnostic Code 6100, but not for a rating in excess of 10 percent.  Based on these results, the Veteran's rating was increased to 10 percent, effective February 6, 2017, the date of this DBQ audiological examination.  

Thus, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss during the period from February 6, 2017, to September 27, 2017.  38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

The Board has carefully considered the Veteran's assertions as to the severity of his bilateral hearing loss, and in no way discounts his asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  In particular, the Veteran maintains that his private audiograms reflect a more severe disability than the VA examinations.  He reported problems with discussions, leading to changing his employment.  As noted, however, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

C.  A rating in excess of 20 percent from September 27, 2017

As stated above, the Veteran's bilateral hearing loss was assigned a 20 percent disability rating, effective September 27, 2017, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran maintains that his bilateral hearing loss is currently more severely disabling than reflected by the 20 percent rating.  

After careful review of the lay and medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss disability warrants a rating higher than 20 percent effective September 27, 2017.  In this regard, the Board notes that the findings of the September 2017 VA DBQ audiological evaluation reflect a right ear average puretone threshold of 69 with speech recognition of 72 percent.  This corresponds to a numeric designation of Level VI hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2017).  He had a left ear average puretone threshold of 59 with speech recognition of 80 percent.  These findings are consistent with Level IV hearing in the left ear.  These combined numeric designations result in a rating of 20 percent under Diagnostic Code 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded in the audiological evaluation dated in the September 2017 DBQ examination do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86(a), (b).  

In sum, the Veteran is not entitled to an initial rating in excess of 20 percent for bilateral hearing loss during the appellate period from September 27, 2017.  The Board has carefully considered the Veteran's assertions as to the severity of his bilateral hearing loss, and in no way discounts his asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  In this regard, the Veteran has reported at his personal hearing that he has difficulty engaging in conversations, especially with background noise.  The Veteran also reported that he had to change from classroom teaching to teaching online because he had difficulty hearing his students.  As noted, however, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

III.  Extraschedular Consideration

The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral hearing loss is manifested by symptoms of decreased hearing acuity requiring others to speak louder in order to communicate with him, difficulty understanding words during conversations, and often being able to hear when there's background noise.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech.  The Court very recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  As the evidence indicates that this is the symptom of the service-connected hearing loss, the Board finds this is no evidence indicative of that the schedular criteria are not adequate in this appeal.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment contemplated in the rating schedule.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2017).  

TDIU

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

At his personal hearing in January 2017, the Veteran's representative noted that he has worked as a professor; however, because of the Veteran's difficulty in hearing and his inability to communicate, he had to change jobs and become an online professor.  The Veteran reported that he taught counseling, which involves a lot of discussion; however, he had great difficulty hearing the students, especially if there were background sounds.  These contentions give rise to the question of whether entitlement to a TDIU has been raised under Rice.  The Board finds, however, that the evidence of record indicates the Veteran has been employed throughout the appeal period.  In fact, during the February 2017 examination, it was noted that the Veteran was currently employed as a college professor.  Although the evidence of record indicates the Veteran's bilateral hearing loss disability affects his occupational tasks, the Board notes that the disability ratings assigned under the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the Veteran's service-connected bilateral hearing loss disability in his civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Neither the Veteran nor any medical providers have indicated that the Veteran is currently unable to work due to his bilateral hearing loss disability.  Accordingly, the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss disability, and the objective evidence does not suggest that he cannot work due to this disability; therefore, the Board concludes that the issue of TDIU has not been raised.  


ORDER

An initial compensable rating for bilateral hearing loss, prior to February 6, 2017, is denied.   

An initial rating in excess of 10 percent for bilateral hearing loss, from February 6, 2017, to September 27, 2017, is denied.  

An initial rating in excess of 20 percent for bilateral hearing loss, from September 27, 2017, is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


